Exhibit 10.6

EXECUTION VERSION

Tower Insurance Company of New York

120 Broadway

31st Floor

New York NY 10271

United States

CastlePoint Insurance Company

120 Broadway

31st Floor

New York NY 10271

United States

CastlePoint National Insurance Company

222 South Riverside Plaza

Suite 1600

Chicago

Illinois 60606

United States

Hermitage Insurance Company

120 Broadway

31st Floor

New York NY 10271

United States

2 May 2013

Dear Sirs

AMENDMENT LETTER

We refer to a facility agreement dated 11 November 2011 and amended on 12 March
2012, 16 July 2012 and 21 November 2012 and amended and restated on 7 March 2013
in relation to a US$250,000,000 letter of credit facility made between Barclays
Bank PLC as agent and security agent (the “Agent”), Barclays Bank PLC and Bank
of Montreal, London Branch (the “Issuing Banks”) and Tower Insurance Company of
New York, CastlePoint Insurance Company, CastlePoint National Insurance Company
and Hermitage Insurance Company (each a “Borrower” and together the “Borrowers”)
(the “Facility Agreement” which expression shall include the Facility Agreement
as from time to time amended, amended and restated, varied, supplemented,
novated or replaced).

We are writing to you to set out the amendments which we, the Agent on behalf of
the Finance Parties, and you, the Borrowers, have agreed to make to the Facility
Agreement.

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:-

“Effective Date” means, subject to Clause 3, the date on which the Agent
notifies the Borrowers that it has received a copy of this letter executed by
each Borrower in form and substance satisfactory to it.

 

1



--------------------------------------------------------------------------------

1.2 Incorporation of terms

Unless the context otherwise requires or unless defined in this Agreement, all
words and expressions defined or whose interpretation is provided for in the
Facility Agreement have the same meanings in this Agreement.

 

1.3 Interpretation

The principles of interpretation set out in clause 1.2 (Construction) of the
Facility Agreement shall apply to this Agreement insofar as they are relevant to
it and in this Agreement, unless the context otherwise requires, a reference to
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, restated or replaced (however fundamentally) and includes any
increase in, extension of, or change to, any facility made available under that
Finance Document or other agreement or instrument and includes any increase in,
extension of or change to any facility made available under that Finance
Document or other agreement or instrument.

 

1.4 Third party rights

The provisions of clause 1.3 (Third party rights) of the Facility Agreement
shall apply to this Agreement as they apply to the Facility Agreement.

 

2. AMENDMENTS

 

2.1 Amendment of the Facility Agreement

 

3. With effect from the Effective Date the Facility Agreement shall be amended
as set out in the Schedule (Amendments to Facility Agreement).

 

3.1 Effective Date

The Effective Date shall only occur if:-

 

  3.1.1 no Default is continuing or would result from the occurrence of the
Effective Date; and

 

  3.1.2 the Repeating Representations to be made by each Borrower are true and
accurate.

 

3.2 Long Stop Date

If the Effective Date has not occurred on or before the date falling 10 Business
Days after the date of this letter, then the provisions of this letter shall
cease to have effect

 

4. REPEATING REPRESENTATIONS

Each Borrower, severally and not jointly, represents and warrants to the Finance
Parties that, as at the date of this letter and as at the Effective Date, each
of the Repeating Representations are true by reference to the facts and
circumstances existing at each such date and as if each reference to “this
Agreement” or “the Finance Documents” includes a reference to this letter.

 

2



--------------------------------------------------------------------------------

5. FURTHER ASSURANCE

Each Borrower shall, at its own expense, promptly do all acts and things
necessary and sign or execute any further documents which the Agent on behalf of
the Finance Parties may require to give effect to this Agreement.

 

6. CONFIRMATION

Without prejudice to the rights of the Finance Parties which have arisen on or
before the Effective Date, each Borrower confirms that on and after the
Effective Date:-

 

6.1 the Facility Agreement as amended by this Agreement, and the other Finance
Documents, will remain in full force and effect; and

 

6.2 the Security Documents to which it is a party will continue to secure all
liabilities which are expressed to be secured by them.

 

7. EXPENSES AND STAMP DUTY

 

7.1 The Borrowers shall, from time to time within five Business Days of demand
from the Agent on behalf of the Finance Parties, reimburse the relevant Finance
Party on a full indemnity basis for all costs and expenses (including, but not
limited to, legal fees) together with any VAT thereon incurred by that Finance
Party in or in connection with the preservation and/or enforcement of any of the
rights of the that Finance Party under this letter and any other document
referred to in this letter including any Finance Document.

 

7.2 The Borrowers shall pay or procure the payment of when due and, within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability which that Finance Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this letter and any
other document referred to in this letter including any Finance Document.

 

8. MISCELLANEOUS

 

8.1 Subject to the terms of this letter and as amended by this letter the
Facility Agreement shall remain in full force and effect upon the terms and
conditions stated therein.

 

8.2 After the Effective Date, this letter should be read and construed as one
with the Facility Agreement so that all references in the Facility Agreement to
“this Agreement”, “hereunder”, “herein” and similar expressions shall be
references to the Facility Agreement as amended or varied by this letter.

 

8.3 The provisions of clauses 26 (Partial Invalidity), 27 (Remedies and
Waivers), 28 (Amendments and waivers), 30 (Counterparts) and 32 (Jurisdiction)
of the Facility Agreement shall be incorporated into this letter as if set out
in full in this letter and as if references in those clauses to “this Agreement”
are references to this letter.

 

8.4 This letter shall be designated a Finance Document as defined in clause 1.1
of the Facility Agreement.

 

8.5 The principles of construction set out in the Facility Agreement shall have
effect as if set out in this letter.

 

3



--------------------------------------------------------------------------------

9. LAW

This letter, and any non-contractual obligations arising out of it, will be
governed by and construed according to English law.

 

10. COUNTERPARTS

This letter may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

Please indicate your acceptance of the terms of this letter by executing and
returning the enclosed copy.

 

Yours faithfully THE AGENT LOGO [g614573exf_pg004a.jpg] Authorised Signatory For
and on behalf of BARCLAYS BANK PLC THE BORROWERS For and on behalf of TOWER
INSURANCE COMPANY OF NEW YORK By:   LOGO [g614573exf_pg004b.jpg] Name:   William
E Hitselberger Title:   EVP & CFO By:   LOGO [g614573exf_pg004c.jpg] Name:  
Vito A Nigro Title:   MANAGING VP & TREASURER

 

4



--------------------------------------------------------------------------------

For and on behalf of CASTLEPOINT INSURANCE COMPANY By:   LOGO
[g614573exf_pg005a.jpg] Name:   William E Hitselberger Title:   EVP & CFO By:  
LOGO [g614573exf_pg005b.jpg] Name:   Vito A Nigro Title:   MANAGING VP &
TREASURER For and on behalf of CASTLEPOINT NATIONAL INSURANCE COMPANY By:   LOGO
[g614573exf_pg005c.jpg] Name:   William E Hitselberger Title:   EVP & CFO By:  
LOGO [g614573exf_pg005d.jpg] Name:   Vito A Nigro Title:   Managing VP &
TREASURER For and on behalf of HERMITAGE INSURANCE COMPANY By:   LOGO
[g614573exf_pg005e.jpg] Name:   William E. Hitselberger Title:   EVP & CFO By:  
LOGO [g614573exf_pg005f.jpg] Name:   Vito A Nigro Title:   Managing VP &
Treasurer

 

5



--------------------------------------------------------------------------------

SCHEDULE

AMENDMENTS TO FACILITY AGREEMENT

The Facility Agreement shall be amended as follows:-

 

1. the definition of Available Commitment in clause 1.1 (Definitions) of the
Facility Agreement shall be deleted and replaced in its entirety with the
following new definition:-

““Available Commitment” means an Issuing Bank’s Commitment minus:-

 

  (a) the Base Currency Amount of its participation in any outstanding Letters
of credit; and

 

  (b) in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Letters of Credit that are due to be made on or before the
proposed Utilisation Date, other than its participation in Letters of Credit
that are due to expire or be cancelled on or before the proposed Utilisation
Date”

 

2. clause 1.1 (Definitions) of the Facility Agreement shall be amended by the
insertion in alphabetical order of the following new definitions:-

““Approved Optional Currency” means Pounds Sterling, the lawful currency of the
United Kingdom”

““Base Currency” means US Dollars (US$), the lawful currency of the United
States of America”

““Base Currency Amount” means:-

 

  (a) in relation to a Letter of Credit denominated in US$, the amount specified
in the Utilisation Request delivered by a Borrower for that Letter of Credit;
and

 

  (b) in relation to a Letter of Credit denominated in any Optional Currency,
the amount specified in the Utilisation Request delivered by that Borrower for
that Letter of Credit converted into US$ at the Agent’s spot rate of exchange
for the purchase of US$ with the relevant Optional Currency in the London
foreign exchange market at or about 11.00am (London time) on the date of
issuance of that Letter of Credit”

““Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 3.2 (Conditions Relating to
Optional Currencies)”

 

3. the definition of Collateralisation Ratio in clause 1.1 (Definitions) of the
Facility Agreement shall be deleted and replaced in its entirety with the
following new definition:-

““Collateralisation Ratio” means, in relation to each Borrower, on each Test
Date, the ratio (expressed as a percentage) of:- (i) the Collateral Value
attributable to that Borrower, to (ii) the aggregate principal amount of all
Letters of Credit outstanding to that Borrower (calculated at the Base Currency
Amount and determined by reference to the most recent Collateral Testing
Information made available to the Agent in accordance with Clause 17
(Collateral))”;

 

6



--------------------------------------------------------------------------------

4. the definition of Collateral Value in clause 1.1 (Definitions) of the
Facility Agreement shall be amended by the insertion of the words “denominated
in US$ and” before the words “determined by reference to””;

 

5. clause 3 of the Facility Agreement shall be amended by the insertion of the
following new sub-clause 3.2 and the renumbering of the subsequent sub-clause:-

 

  “3.2 Conditions relating to Optional Currencies

 

  (a) A currency will constitute an Optional Currency in relation to a Letter of
Credit if:-

 

  (i) it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Utilisation Date for
that Letter of Credit; and

 

  (ii) it is an Approved Optional Currency or it has been approved by the Agent
(acting on the instructions of all Issuing Banks) on or prior to receipt by the
Agent of the relevant Utilisation Request for that Letter of Credit

 

  (b) If the Agent has received a written request from a Borrower for a currency
to be approved under paragraph (a)(ii), the Agent will promptly confirm to the
relevant Borrower:-

 

  (i) whether or not approval has been granted; and

 

  (ii) if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency.”

 

6. clause 4.3 (Currency and amount) of the Facility Agreement shall be deleted
and replaced in its entirety with the following new clause 4.3:-

 

  “4.3 Currency and amount

 

  (a) The currency specified in a Utilisation Request must be the Base Currency
or an Optional Currency.

 

  (b) The amount of the proposed Letter of Credit must be an amount such that
its Base Currency Amount is less than or equal to the aggregate Available
Commitment and must be specified in the relevant Letter of Credit.”

 

7. clause 5.1(a) (Fees payable in respect of Letters of Credit) of the Facility
Agreement shall be amended by the insertion of the words “in the Base Currency”
after the words “a letter of credit fee””;

 

8. clause 8.2(a) (Commitment Fee) of the Facility Agreement shall be amended by
the deletion of the words “US Dollars” and their replacement with the words
“Base Currency”;

 

9. clause 17.2 (Collateral) of the Facility Agreement shall be deleted and
replaced in its entirety with the following new clause 17.2:-

“17.2 To the extent that any Letter of Credit drawn by a Borrower is not fully
collateralised by Eligible Collateral in Base Currency (the amount of such a
Letter of Credit not covered by Eligible Collateral in the same currency as that
Letter of Credit

 

7



--------------------------------------------------------------------------------

being the “Shortfall”), that Borrower may make up any Shortfall by delivering
the Eligible Collateral in the Base Currency or an Approved Currency. However,
in this case, the percentages set out in the definition of “Collateral Margin”
shall in each case be reduced by 8 per cent. for the purposes of calculating the
Collateralisation Ratio in respect of that Shortfall”;

 

10. clause 17.3(a)(ii) (Collateral) of the Facility Agreement shall be deleted
and replaced in its entirety with the following new clause 17.3(a)(ii):-

“17.3(a)(ii) the Agent shall undertake such calculations (including currency
conversions which shall be made at the Agent’s spot rate of Exchange for the
purchase of the relevant currency with US$ in the London foreign exchange market
at or about 11.00am (London time) on the date of calculation) as are necessary
to establish whether that Borrower is in compliance with its obligations under
Clause 17.1 and shall notify the relevant Borrower accordingly on or before
1:00pm (London time) on such Test Date”

 

8